Citation Nr: 1231713	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  12-17 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran in the development of his claim, a duty that includes the procurement of pertinent VA treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was provided with a VA examination in May 2012 to address whether his service-connected hearing loss and tinnitus resulted in unemployability.  The examiner noted in the examination report that he reviewed the Veteran's VA electronic health records in preparation for drafting his opinion.  

Additionally, the Veteran indicated in a March 2010 statement that he received all of his hearing loss and tinnitus treatment at the VA Medical Center in Columbia, Missouri.

Despite the indication that VA treatment records that may support the Veteran's claim exist, the claims folder contains no VA treatment records.  A review of the Virtual VA paperless claims processing system likewise does not reveal any VA treatment records.  

In order to properly adjudicate a Veteran's claim, all pertinent records must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, while the Board regrets the delay, this matter must be remanded to obtain the Veteran's VA treatment records.

The VA examiner opined that the Veteran would be able function in many occupational settings, but might have trouble working well in very noisy environments or environments requiring face to face communications.  It appears that the Veteran's work experience has been in factory work and hospital sales.  It is not clear from the examination report whether the Veteran's service connected hearing loss and tinnitus would preclude employment in these types of jobs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) should associate the relevant VA treatment records from the Columbia VA Medical Center either with the Veteran's physical file, or with the Veteran's Virtual VA electronic file.  

2.  The AOJ should ask the examiner who provided the April 2012 examination to clarify whether hearing loss or tinnitus would preclude the Veteran from performing his former employment as a factory worker or in hospital sales; or other employment for which his education and occupational experience would qualify him.

If the examiner who provided the April 2012 examination is not available, another physician or audiologist should review the record and provide the necessary opinion.

If further examination is required, this should be arranged.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

